Citation Nr: 0011757	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right  (major) hand, currently evaluated as 
20 percent disabling.

2.  Entitlement to service connection for ulnar nerve 
pathology of the right shoulder, secondary to the service-
connected fracture of the right hand.

3.  Entitlement to service connection for ulnar nerve 
pathology of the right elbow, secondary to the service-
connected fracture of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training from 
November 1969 to March 1970 and again from April to May 1973.  

This appeal arises from a February 1993 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, denied 
an increased evaluation for residuals of a fracture of the 
right (major) hand and service connection for ulnar nerve 
pathology, secondary to the service-connected fracture of the 
right (major) hand.

In April 1998, the Board of Veterans' Appeals (Board) 
remanded the instant claim for further development.  During 
the pendency of the remand, the RO separated the secondary 
service connection issue into two separate issues:  service 
connection for ulnar nerve pathology of the right elbow and 
service connection for ulnar nerve pathology of the right 
shoulder, both claimed secondary to the veteran's service-
connected fracture of the right hand.   

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's ulnar nerve pathology of the right hand is 
productive of numbness, pain, and diminished muscle strength; 
more than moderately severe disablement is not shown.  

2.  The veteran's contention that his ulnar nerve pathology 
of his right shoulder is secondary to his service-connected 
residuals of a fracture of his right hand is plausible.  

3.  The veteran's ulnar nerve pathology of the right shoulder 
is not the result of the his service-connected fracture of 
the right hand.  

4. The veteran's contention that his ulnar nerve pathology of 
his right elbow is secondary to his service-connected 
residuals of a fracture of his right hand is plausible.  

5.  The veteran's ulnar nerve pathology of the right elbow is 
not the result of his service-connected fracture of the right 
hand.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the right hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5308, 5309 (1999).  

2.  Ulnar nerve pathology of the veteran's right shoulder 
secondary to his service-connected residuals of a fracture of 
the right hand is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  Ulnar nerve pathology of the right shoulder is not due to 
the veteran's service-connected residuals of a fracture of 
the right hand.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310 (1999).  

4. Ulnar nerve pathology of the veteran's right elbow 
secondary to his service-connected residuals of a fracture of 
the right hand is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5. Ulnar nerve pathology of the right elbow is due to the 
veteran's service-connected residuals of a fracture of the 
right hand.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Factual Background

The veteran served on active duty from for training from 
November 1969 to March 1970 and again from April to May 1973.  
In May 1973, while on active duty, he was working on a power 
take-off of a truck when the truck turned on and he sustained 
a tearing laceration of the dorsum of the right hand at the 
level of the metacarpal phalangeal (MP) joint of the right 
ring finger.  He was taken to surgery where a sizable portion 
of the dorsoulnar cortex of the proximal phalanx of the 
finger was removed.  The fracture sight was curetted out.  
The final diagnosis was open fracture of the right hand.  

In October 1973, the veteran was admitted to the VA medical 
center with the chief complaint of pain in his right hand of 
3 1/2 months duration.  The pain was described as between the 
4th and 5th fingers.  A diagnosis of a neuroma between the 4th 
and 5th metacarpals was made.  During surgery, a longitudinal 
incision was made between the 4th and 5th metacarpals and a 
small superficial neuroma was found and resected.  The 
discharge diagnosis was excision of a neuroma of the right 
hand.  

In April 1974, the veteran underwent a VA examination of the 
right hand.  He complained of numbness of the phalanx of the 
right finger ulnar surface.  X-ray examination of the right 
hand did not show any deformity.  There may have been a 
slight cortical thickening at the 2nd metacarpal.  Otherwise, 
the hand appeared to be entirely normal on x-ray.  Physical 
examination showed healed surgical scars and the longitudinal 
scars were tender to touch and non adherent.  There was 
hyperesthesia of the ulnar aspect of the phalanx of the ring 
finger.  The diagnosis was residual laceration scar of the 
right 2nd metacarpal with sensitive scar and injury to the 
digital nerve to the right index finger.  

In March 1989, the veteran underwent a VA examination.  It 
was noted that the veteran sustained a crush injury of the 
right hand in service resulting in a laceration and fracture 
of either the proximal 4th finger or 4th metacarpal.  
Approximately six months later, he seemingly underwent a 
neurolysis along the 4th metacarpal because of dysesthesias.  
He continued to have hypoesthesia of the dorsum of the 4th 
and 5th fingers and the 4th felt as though it were covered by 
a glove.  He was aware of abnormal sensation just when he was 
relaxing.  He also became aware of weakening of the grip of 
the right hand with repetitive motion.  He also had an onset 
of soreness around this time at three sites:  6 cm. distal to 
the lateral epicondyle, 15 cm. proximal from this point and 
posteriorly on the rotator cuff.  The examiner indicated that 
the veteran was right-handed.  The appearance of the right 
hand was normal without intrinsic muscle atrophy, 3 cm. 
curved scar over the 4th and 5th MCP joints, and 4 cm. 
surgical scar on the dorsum along the 4th metacarpal.  The 
thumb-5th finger pinch was slightly weak.  There was 
hypothesia to pinprick on the dorsum of the 4th and 5th 
fingers, not on the medial or lateral aspects or on the ulnar 
side of the 3rd finger.  X-rays indicated that there was a 
well-healed fracture of the proximal phalanx of the 4th  
(ring) finger, with the joints intact.  The examiner 
concluded that there was no residual defect from the 
phalangeal fracture itself.  However, neuropathy of the 
digital branches of the ulnar nerve to the 4th and 5th right 
fingers was due to the same injury.  

In December 1989, the veteran underwent VA hospitalization.  
He complained of tingling and numbness on the ulnar side of 
the right arm and hand with a glove-like feeling on his 4th 
and 5th fingers.  The veteran first noted the change in 
sensation one year prior to hospitalization and it included 
the subjective change in sensation in his 4th and 5th fingers, 
which over the progression of time radiated up his right arm 
to his right elbow.  He had a prior history of right volar 
ganglion which was removed 5 years prior to hospitalization.  
There was no clear evidence of ulnar nerve disease in nerve 
conduction studies conducted.  The veteran complained of 
recurrent right volar wrist ganglion.  His extremities were 
noted to be within normal limits with the exception of his 
right hand which demonstrated a 2 cm. irregular mass proximal 
of the thenar eminence with a well-healed scar overlying a 
nontender, compressible mass.  There was a positive Tinel 
sign at the wrist and at the elbow demonstrating ulnar nerve 
hyperexcitability.  The veteran complained of paresthesias 
and there was decreased sensation of his 4th and 5th fingers 
in the ulnar nerve distribution.  There was slightly 
decreased thenar eminence muscle tone.  While hospitalized, 
the veteran underwent a right submuscular ulnar nerve 
transposition and excision of a right recurrent volar wrist 
ganglion.  

In June 1990, the veteran was seen by VA because of elbow and 
shoulder aching.  Physical examination showed tenderness to 
palpation over the long and short head of the biceps.  He had 
full range of motion and strength of the right shoulder and 
right elbow.  There was mild tenderness of the right wrist.  
The diagnosis was tendinitis of the biceps likely secondary 
to overuse and heavy lifting.  

In July 1990, the veteran was seen in the hand clinic 
complaining of left shoulder pain and point tenderness.  It 
was also noted that he was status post ulnar nerve 
transposition and had persistent pain in the right medial 
elbow.  The impression was neuroma of the elbow branch of the 
ulnar nerve.  He was instructed to return to the hand clinic 
in one month. 

The veteran was hospitalized by VA in December 1990.  He was 
seen complaining of subjective change in sensation on the 
ulnar side of the right hand.  He had this change in 
sensation for two years duration, with a tingling pain 
starting in the ulnar side of the hand and radiating to the 
elbow with complaints of right hand weakness.  He had a right 
ulnar nerve repair in 1983, excision of a right volar wrist 
ganglion times two in 1984 and 1989, and a right ulnar nerve 
transfer in December 1989.  Prior to admission, physical 
examination revealed point tenderness at the medial right 
elbow and infiltration of Xylocaine in the area resulted in 
relief of symptoms.  While hospitalized, he underwent 
exploration of the right ulnar nerve at the level of the 
elbow with decompression and resection of the right median 
antebrachial nerve.  The final diagnosis was right ulnar 
nerve neuroma.  

In July 1992, the veteran was hospitalized by VA for an 
electromyography (EMG).  His past history was reported and it 
was noted that he had a great deal of callousing of the 
hands, obviously from continued work as a mechanic.  There 
was scarring of the area of the ulnar nerve across the medial 
elbow.  Nerve conduction studies were consistent with right 
carpal tunnel syndrome without distal denervation.  There was 
some evidence of very mild slowing in a segment of the ulnar 
nerve just proximal to the nerve location anterior into the 
epicondyle.  There was no evidence of either denervation or 
reinnervation in the ulnar innervated hand intrinsic and 
forearm musculature.  The veteran's shoulder pain could have 
been associated with carpal tunnel syndrome, however, he 
reported some difficulty with an attempted auxiliary block 
prior to his last surgery, and eventually general anesthesia 
was used for the procedure.  There was some question in the 
mind of the examiner whether there could have been irritation 
to the axillary nerve, causing point shoulder pain.  
Additionally, the veteran reported that for six months prior 
to the examination he had been treated with oral hypoglycemic 
agents for diabetes.  The examiner stated that this would 
help to explain the incidence of carpal tunnel syndrome in 
the veteran.  The prognosis for improvement with surgical 
release or other interventions was guarded giving a likely 
underlying polyneuropathy.  

In December 1992, the veteran was hospitalized by VA for a 
right ulnar nerve exploration.  The discharge diagnosis was 
ulnar neuropathy.  

In January 1993, the veteran underwent VA examination.  The 
veteran complained of weakness of the right hand.  He also 
complained of numbness and painful right shoulder and an 
inability to completely stretch his right arm or perform 
complicated function with his right hand.  Physical 
examination revealed a well-healed recent postoperative scar 
along the lateral aspect of the right arm and forearm 
measuring 24 cm. in length.  The scar was slightly tender to 
touch.  There was hypoesthesia on the ulnar surface of the 
forearm.  He was able to touch his thumb with all of his 
fingers.  His right hand grip was very poor.  He had 
dysesthesia of the dorsum of the right hand and painful right 
shoulder.  The assessment was history of injury of the right 
hand, including thumb and fingers, status post surgical 
procedure consisting of ulnar nerve transfer with residual 
neurological deficits manifesting with a poor grip of the 
right hand at least at the time of the examination.  

In March 1994, the veteran was seen for biceps tenderness and 
decompression with no complaints of pain.  The diagnostic 
impression was status post biceps tenderness and impingement.  
He was noted to be doing well, but with little strength.  

The veteran and his wife testified at a personal hearing  
before a hearing officer at the RO in November 1994.  The 
veteran stated that every since his hand injury in service, 
his right hand had been weak, sore, numb if bumped and 
exhibited shooting nerve pain into his shoulder.  He related 
that he had surgeries performed on his right arm which did 
not improve his condition.  He also stated that his condition 
worsened as a result of the surgeries.  His wife testified 
that the veteran had pain radiating up his arm and that he 
had grip problems since his right hand injury.  

In December 1994, the veteran underwent a VA neurological 
examination.  Examination revealed normal mental status and 
cranial nerves.  Motor examination revealed normal bulk of 
all muscles in the right hand.  There was possible mild 
weakness of the first dorsal interosseus, but the other ulnar 
muscles were of normal strength.  He had no Tinel sign.  
There was a well-healed scar on the forearm at the sight of 
the ulnar transposition.  Sensory examination revealed loss 
of sensation limited to the entire 5th digit and the medial 
aspect of the 4th digit, but numbness did not extend more 
than 1 cm. proximally on the hand itself.  There was 
subjective pain reported by the veteran when the skin in a 
small approximately 3 cm. x 1 cm. area of the dorsum of the 
right hand near the origin of the 4th and 5th digit was 
touched by the examiner.  EMG and nerve conduction studies 
from 1989, 1990, and 1992 were reviewed and showed evidence 
of slowing of ulnar nerve conduction across the elbow.  The 
diagnosis was the veteran's loss of distal ulnar nerve 
sensation and the dysthetic pain triggered by touching the 
skin of the hand which the examiner stated was probably the 
result of the initial crush injury he sustained during 
service.  Such an injury could have produced the pain that 
radiated into the elbow and possibly the shoulder.  The 
examiner also stated that the veteran likely had a second 
ulnar injury as documented by the conduction slowing across 
the elbow and the successful response to ulnar transposition 
surgery.  There was also no direct evidence that this injury 
was related to the crush injury sustained in service.  He 
also apparently had an orthopedic problem with the surgery.  
His pain, which was exacerbated by rotation of the shoulder 
and pressure over the surgical site, was undoubtedly 
unrelated to his service injury.  

In February 1995, a VA examiner wrote a statement clarifying 
his previous report regarding the veteran's neurologic 
condition.  The examiner stated that the veteran sustained a 
crush injury to his hand while in service.  He had a distal 
ulnar neuropathy which resulted in a causalgic syndrome 
consisting of severe burning pain which was exacerbated by 
any pressure in the distal ulnar region of the dorsum of his 
hand.  The examiner stated that he believed that this painful 
neuronitis caused the veteran significant disability.  The 
veteran had prior surgeries that included transposition of 
the ulnar nerve at the elbow.  The examiner stated that it 
was unclear if the veteran had any service-connected injury 
that damaged his nerve at this location.  However, the 
sensory loss in this distribution resolved and his disability 
at that time could not be attributed to any ulnar lesion at 
the elbow but it solely could be explained by his peripheral 
nerve injury.  Additionally, he complained of shoulder pain.  
He had orthopedic surgery to repair these orthopedic 
injuries.  According to the examiner, it was unlikely that 
the veteran's shoulder pain and limitation of movement had 
any connection to his service-connected injury.  

In April 1995, the VA examiner wrote a second letter to 
clarify his position regarding the veteran's disability.  The 
examiner stated that the veteran sustained a distal ulnar 
nerve lesion when his 4th and 5th metacarpal bones on his 
right hand were crushed in service.  He had painful 
dysesthesias that originated from the distal ulnar region 
which limited the use of his hand.  A recent EMG showed 
normal ulnar conductions both above and below the elbow, 
suggesting that his surgery several years prior to the 
statement was successful.  Furthermore, it suggested that the 
veteran's most recent disability was unrelated to his ulnar 
lesion at the elbow which may have been due to a second non-
service-connected injury.  Therefore, the study confirmed the 
impression that neuralgia was related to the service-
connected injury in the distal ulnar territory.  

In July 1995, another VA examiner evaluated the veteran in 
the neurology clinic.  It was noted that he had symptoms 
consistent with an ulnar neuropathy at that time, for which 
he had two surgeries with transposition of the ulnar nerve at 
the right elbow.  His symptoms improved slightly.  He 
continued to have symptoms of numbness and tingling in his 
fingers in the ulnar distribution of the right hand, along 
with weakness.  He had EMG and NCV studies which showed a 
median neuropathy on the right but a normal ulnar nerve.  The 
veteran also had five surgeries on that arm, including his 
wrist and shoulder.  The examiner stated that it was quite 
possible that the veteran's symptoms of paresthesias and 
dysthesias involving the right arm, when the regions with 
scars from the prior surgeries, the dorsum of the right hand 
and the elbow, were touched, were post surgical 
complications.  However, the examiner also stated that the 
veteran may also have suffered median nerve injury when his 
arm was hurt in 1973, resulting in the most recent EMG and 
nerve conduction study results.  The veteran had no 
complaints or neurological deficits consistent with a median 
neuropathy.  

The veteran underwent a MRI in September 1995.  The 
impression was rotator cuff tear with no evidence of 
recurrent full thickness tear at the anterior fibers or 
supraspinatus.  The posterior fibers of supraspinatus had 
some residual undersurface punctuate signal consistent with a 
very small undersurface partial tear.  Additionally, some 
minimal signal at the anterior third, middle third junction 
of the deltoid enthesis at the lateral margin of the 
acromioplasty site.  No gross deltoid rupture could be seen.  

In May 1996, a statement was presented to VA from a VA 
orthopedic examiner.  He indicated, in pertinent part, that 
the veteran was significantly disabled from his pain in the 
right shoulder but that he did not feel that there was a 
surgical indication to reexplore.  He also stated that he 
believed that the veteran's rotator cuff was functioning.   

VA outpatient treatment records from October 1995 to 
October 1996 were associated with the claims folder.  These 
records show the veteran was seen for complaints of pain, 
numbness and nerves jumping in his right arm.  

An October 1996 EMG and nerve conduction study showed mild 
abnormality of mild carpal tunnel syndrome, bilaterally, and 
no ulnar neuropathy or radiculopathy shown 
electrodiagnostically.  

The veteran and his wife testified again in November 1996 
before a hearing officer at the RO.  He and his wife provided 
essentially the same testimony as they made in November 1994.  
The veteran related that the nerves jumped around in the 
right arm and right elbow.  He also stated that the jumping 
of his nerves in his right arm prevented him from sleeping at 
night.  

In March 1997, the veteran underwent VA orthopedic 
examination.  Right shoulder examination showed he had a 
10 cm. scar on the upper aspect.  His x-rays in January 1997 
showed clavicular spurs.  External rotation was 20 degrees, 
flexion was 100 degrees and abduction was 100 degrees.  
Evaluation of the elbow showed full range of motion.  He had 
a 20 cm. scar on the medial aspect of his elbow with numbness 
along the ulnar area of his forearm.  His right hand had 
diminished muscle strength which was described as mild.  The 
thumb was able to approximate the rest of his fingers.  He 
had a surgical scar on the dorsal aspect which was 
approximately 3 cm.  He had numbness of the dorsal aspect of 
the 4th and 5th fingers.  He was able to make a complete fist.  
He had slight deviation of the distal third of his 4th right 
finger.  The diagnoses was history of right hand injury, 
service connected with residual numbness and muscle weakness.  
The examiner stated that the veteran could write with his 
right hand, but he was unable to hold objects and whenever he 
tried to hold something, he felt that his arm would drop and 
weakness increased with activity.  Additionally, there was 
history of a right shoulder pain which was also related to 
arthritic changes but less likely to related to his service-
connected injury.  

VA outpatient treatment records from 1994 to 1998 regarding 
treatment of the veterans right shoulder, right wrist, right 
elbow and hand were obtained and associated with the claims 
folder.  These records show complaints of pain, numbness and 
evaluation for physical therapy for the aforementioned right 
upper extremity areas.  

In January 1999, pursuant to the Board's April 1998 remand, 
the veteran underwent VA examination.  The examiner was asked 
to provide an opinion as to what symptomatology or additional 
disability, if any, was due to the veteran's service-
connected right hand.  Physical examination revealed the 
veteran's neck had full range of motion, no tenderness and 
normal strength.  Examination of the shoulder revealed no 
bulk of trapezius.  He had a saber incision which was well-
healed and at the time of the examination, the deltoid 
appeared to be intact with no palpable defect.  He was able 
to abduct his arm approximately 115 degrees before he 
complained of pain and forward flexion to 115 degrees before 
he complained of significant discomfort which limited his 
motion.  Passive range of motion of the right shoulder was 
160 degrees of abduction, and 165 degrees of forward flexion 
before there was significant guarding.  Forward flexion of 
the left shoulder was 175 degrees and abduction was 
accomplished to 175 without discomfort.  Examination of the 
right elbow revealed a well-healed incision centered over the 
medial epicondyle.  He had exquisite tenderness over a point 
at the mid portion of the distal aspect of the incision which 
was exquisitely tender to touch.  The incision measured 
approximately 20 cm. in length.  There was no evidence of 
erythema.  Tinel's test over the medial epicondyle was 
negative at that time, but more distally over the site of the 
exquisite tenderness was definitely positive with radiation 
of symptoms and dysesthesias distally as well as proximally.  
Elbow range of motion was active for the right elbow from 
5 degrees to 115 to 120 degrees, to near full extension.  
Pronation and supination were 85 degrees and 85 -90 degrees, 
bilaterally.  Wrist palmar flexion and dorsiflexion were 
accomplished to 50 degrees, bilaterally.  Examination of the 
right hand revealed that the veteran had exquisite tenderness 
over a point at the mid distal portion of the dorsum of his 
4th metacarpal.  He had a T-shaped scar over the dorsum of 
his right hand with the longitudinal aspect centered over the 
4th metacarpal and the transverse portion of the distal 
aspect of the metacarpal head.  They are well-healed.  There 
was no erythema or gross palpable adhesions.  Examination of 
range of motion of right hand revealed 2 to 
5metacarpalphalangeal joints with 0 to 90 degrees of flexion 
and the index and long finger had proximal interphalangeal 
flexion from 0 to 90 degrees.  The ring finger proximal 
interphalangeal flexion was 7 degrees to 90 degrees and the 
small finger proximal interphalangeal flexion was 
approximately 5 to 90 degrees of flexion.  There was slight 
rotational difference of the ring finger of approximately 
5 degrees rotation in the external direction with regard to 
the other fingers and this was not significantly deforming.  
Sensation in the right hand was grossly intact to pinpoint 
and light touch on the volar aspect of the hand.  There was 
also some slight hypesthesia over the dorsum of the ring and 
small fingers to pinpoint, but the veteran was able to 
differentiate sharp and dull with somewhat increased pressure 
placed over the point.  Two point discrimination was 
essentially equal in both the right and left upper 
extremities in all digits.  There was no evidence of thenar 
or hyperthenar atrophy and the veteran had significant callus 
of the palmar aspect of both hands indicating fairly active 
lifestyle.  Lumbrical interossei and ulnar digit flexors were 
4+/5 in the right upper extremity.  Thumb small finger 
apposition was 4+/5.  Finger extension was 4+/5 as well in 
the right upper extremity.  Wrist palmar flexion, 
dorsiflexion and thumb abduction was 5/5.  It appeared that 
the slight decrease in motor strength in the right hand was 
quite likely as much related to discomfort as the grip 
strength was easily fatigable to 4+/5 on the right upper 
extremity when compared to the left upper extremity.  X-ray 
examination showed evidence of slight less than 5 degrees 
angular deformity at the most likely position of the previous 
fracture of the 4th or ring finger proximal phalanx with 
evidence of complete healing of the fracture, but some 
evidence of a slight malunion and post fracture healing 
changes.  The remainder of the hand was essentially 
unremarkable.  Joint spaces were relatively well maintained 
and there was no evidence of soft tissue mass, calcification 
or densities.  The examiner stated that it was evident that 
the veteran did sustain an open fracture of his right hand 
with bone loss and soft tissue injury to the 4th proximal 
phalanx and dorsum of his right hand when he was struck in 
service.  He underwent irrigation and debridement and splint 
fixation of his fracture, but went on to develop some neuroma 
which necessitated excision.  He has since had persistent 
ulnar-side and dorsal right hand pain with complaints of 
weakness associated with this pain and complaints of 
radiation of pain up into the elbow region.  He continued to 
complain of discomfort for many years and in 1989, despite 
the fact that EMG and nerve conduction studies were 
essentially normal, it was felt that he would benefit from 
ulnar nerve transposition.  It appeared at the time that he 
did have some evidence of medial epicondylitis and based on 
physical examination which showed positive Tinel's sign at 
the medial epicondyle and response to injection at the 
epicondyle region with reduction of some of his discomfort, 
the decision was made to proceed with ulnar nerve 
transposition to relieve his hand and elbow discomfort.  The 
examiner stated that it was his belief that the surgery was 
performed to relieve the veteran's symptoms associated with 
his right hand injury.  The medial epicondylitis was not 
related to the right hand injury, but it did appear that the 
surgery was meant to address the veteran's hand discomfort as 
well as his elbow discomfort.  The surgery did not completely 
cure all of the veteran's problems and he developed a 
postoperative neuroma which necessitated excision and repeat 
exploration of the ulnar nerve.  He also had significant 
shoulder pathology with evidence of supraspinatus weakness, 
but according to the examiner, shoulder pathology was not 
related to the veteran's service-connected right hand injury 
in any way whatsoever.  The examiner stated that at the time 
of the examination, the veteran had a neuroma over the dorsum 
of his right hand and this caused him significant discomfort.  
It was the examiner's belief that this was probably the most 
significant cause of the disability of the veteran's right 
hand.  Additionally, he had some decreased range of motion, 
which was minimal, and his sensory examination was within 
normal limits.  The veteran's complaint appeared to be 
primarily dysesthesias and exquisite tenderness over the site 
of a potential neuroma of the right hand.  He also had a site 
of exquisite tenderness over the distal aspect of the medial 
incision of his right elbow which the examiner believed was 
also a neuroma in this region.  The examiner further stated 
that to a high degree of medical certainty, the dysesthesias 
experienced in the veteran's right hand was related to his 
injury sustained in service.  Also, although he did not 
believe that the veteran's medial epicondylitis of the right 
elbow was associated whatsoever with the initial injury, it 
appeared to a relative high degree of certainty that the 
surgery involving transposition of the ulnar nerve and the 
resultant neuromas from this surgery were at least in part 
undertaken because of significant radiation of discomfort 
that the veteran had in his hand and as likely as not was 
involved in the decision making process to perform the ulnar 
nerve transposition in his right elbow.  The examiner also 
related that with a very high degree of certainty based on 
his examination and review of the chart, the veteran's right 
shoulder problems were not related to his service-connected 
right hand injury.  

Pursuant to the Board's remand of April 1998, the veteran 
also underwent a VA neurological examination.  Physical 
examination of the extremities revealed multiple scars over 
the right arm, a 5 inch scar was present over the right 
shoulder and a 12 inch scar was noted over the inner arm.  
Motor examination revealed no focal weakness on formal muscle 
testing and no evidence of atrophy of intrinsic hand muscles 
was present.  Reflexes were symmetrical and graded 2/4 at the 
biceps, triceps, brachioradialis and patella.  Sensory 
examination was significant for dysesthesias over the scars 
mentioned and decreased pinprick over the lateral 3rd,  4th, and 
5th fingers.  Coordination examination revealed intact 
finger-to-nose testing.  Gait was normal.  The diagnosis was 
history of distal ulnar nerve lesion related to crush injury 
in 1973.  The examination was significant for sensory loss in 
a distal ulnar nerve distribution without motor weakness.  An 
EMG showed no evidence of ulnar nerve abnormalities at the 
elbow which could contribute to the veteran's pain.  A repeat 
EMG was performed which showed abnormal findings.  The 
impression was entrapment of the sensory branch of the right 
ulnar nerve most likely in the scar tissue of the elbow.  
Motor branch was normal at that time.  

Increased evaluation for residuals of a 
fracture of the right (major) hand 

At the outset, it is important to note that the veteran's 
claim for an increased evaluation for residuals of a fracture 
of the right (major) hand, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is plausible.  A claim for an increased 
evaluation is well grounded when the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  In this case, the veteran has asserted that his 
residuals of a right hand crush injury are more severe than 
currently evaluated; thus, his claim for an increase is well 
grounded.  The Board also is satisfied that all relevant 
facts have been properly developed.  The veteran has 
undergone VA examinations and VA inpatient and outpatient 
treatment records have been associated with the claims file.  
He provided personal hearing testimony before a hearing 
officer at the RO in November 1994 and again in 
November 1996.  Pursuant to the Board's remand in April 1998, 
the veteran underwent additional VA examination in January 
and February 1999.  The record is now complete; there is no 
further obligation to assist the veteran in the development 
of his claim as mandated by 38 U.S.C.A. § 5107(a).  

In a rating decision of September 1973, the RO granted 
service connection for residuals of a fracture of the right 
hand, rated under Diagnostic Code 5308.  The disability was 
granted a 20 percent evaluation, effective from August 1973.  
The 20 percent evaluation has since remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment. Evaluations are based 
upon a lack of usefulness in self-support. 38 C.F.R. § 4.10 
(1999). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected residuals of 
a fracture of the right (major) hand.  This muscle injury, 
which occurred as a result of a crush injury in service, has 
been continuously rate under Muscle Group VIII (Diagnostic 
Code 5308).  He argues that he has persistent numbness, 
tingling and constant pain in his right upper extremity. 

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997. See 62 Fed. Reg. 
30,235 (1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.  However, the percentage ratings assigned 
under the pertinent diagnostic codes were not changed by the 
revisions.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Since there was no substantial change in the rating code 
revisions, a remand to the RO for application of virtually 
the same criteria to the medical evidence of record would be 
of no consequence.  

Additionally, the veteran has been continuously rated under 
the diagnostic codes for muscle injuries since he was service 
connected for the right hand injury.  His disability could 
possibly be rated under a different diagnostic code, however 
it would not be able to provide the veteran with a rating 
higher than his present 20 percent under the muscle code .  
See 38 C.F.R. § 4.20.  If the veteran was rated for the 
limitation of motion of his right ring finger, the evaluation 
for ankylosis of any other finger is considered 
noncompensable.  Therefore, evaluation under the muscle code 
is more favorable to the veteran's claim.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56 (1999), which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma. For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. Under the criteria 
for rating muscle injuries, disabilities are characterized as 
either slight, moderate, moderately severe, or severe. 38 
C.F.R. § 4.56.

Disability of muscles is evaluated on factors including the 
type of injury, the history and complaints associated with 
the injury, and the objective findings. The classification of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is found at 38 C.F.R. § 4.56.  Prior to July 3, 1997, 
a slight injury was the result of simple wound of muscle 
without debridement, infection, or effects of laceration.  By 
history, the wound would be of slight severity, with 
relatively brief treatment and return to duty.  The wound 
would heal with good functional results. There would be no 
cardinal symptoms or signs of muscle injury, such as 
weakness, fatigue-pain, uncertainty of movement, loss of 
power, lowered threshold of fatigue and impairment in 
coordination.  Objective findings were listed as minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  There would be no significant 
impairment of function and no retained metallic body.  Under 
the revised regulation schedule, a slight muscle disability 
would result from simple wound of the muscle without 
debridement or infection.  The history and complaint would be 
documented by service department record of superficial wound 
with brief treatment and return to duty.  There would be 
healing with good functional results.  There would be no 
cardinal signs or symptoms of muscle disability such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c).  Under the revised regulation, the type of injury 
associated with moderately severe muscle disability is a 
through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings would include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, with indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side, 
and tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment. 

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high 
velocity missile or to large or multiple low velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d).  

Under the revised criteria, a severe disability would result 
from through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
The history and complaints would be documented by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There 
would be record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in the previous 
paragraph, but worse than those of moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
ragged, depressed and adherent scars indicated wide damage to 
muscle groups in the missile track. Palpation would show loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Other objective findings include muscles 
that swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 

DC 5308 describes the Group VIII muscle function according 
to: Extension of wrist, fingers, and thumbs, abduction of 
thumb.  Muscles arising mainly from external condyle of 
humerus; Extensors of carpus, fingers, and thumb; supinator.  
The veteran is presently rated as moderately severe under 
this muscle group.  For a severe disability of this muscle 
group, a 30 percent rating applies to the dominant hand, 
while a 20 percent rating applies when the severe condition 
applies to the non-dominant hand.  

The Board also believes that the veteran could be rated under 
Muscle Group IX.  DC 5309 describes the Group IX muscle 
function according to: The forearm muscles act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  Intrinsic 
muscles of the hand:  Thenar eminence; short flexor oppens, 
abductor and abductor of the thumb; hypothenar eminence; 
short flexor, oppens and abductor of little finger; 
4 lumbricales; 4 dorsal and 3 palmar interossei.  Note:  The 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc.  Rate on limitation of motion, 
minimum 10 percent.  

The Board looks to the 30 percent rating criteria under DC 
5308 or 5309, which would indicate a severe disability. Under 
the old definition of severe disability under 38 C.F.R. § 
4.56, the veteran's right hand disability would have to show 
adherent scars, and moderate or extensive loss of muscle 
substance.  Under the new definition of severe disability 
under 38 C.F.R. § 4.56, indications of adherent scars, wide 
damage to the muscle group, palpation showing loss of muscle 
substance or atrophy of the muscle must be shown.  After 
reviewing the evidence, the Board finds that the veteran's 
right hand disability does not satisfy the severe criteria 
under the old or new regulations.

The veteran's right hand is his dominant hand.  A review of 
the record reveals that on most all occasions, the veteran's 
diminished muscle strength was described as no more than 
mild.  In January 1993, he was able to touch his thumb to all 
fingers.  His right hand grip at that time was very poor.  In 
December 1994, he had normal bulk of all muscles in the right 
hand.  There was weakness and subjective pain noted.  His 
hearing testimony in 1994 and 1996, described soreness, 
shooting nerve pain and shoulder weakness, which has not been 
attributed to his service-connected right hand.  In 
March 1997, it was noted again that his thumb was able to 
approximate all fingers.  

In the report of the most recent VA examination, in 
January 1999, the examiner noted the scars over the dorsum of 
the right hand were well-healed.  There was no erythema or 
gross palpable adhesions.  There was no evidence of thenar or 
hyperthenar atrophy of the hand.  There was slight decrease 
in motor strength in the right hand and grip strength was 
easily fatigable.  However, the joints were well maintained, 
there was no evidence of soft tissue mass, calcifications or 
densities.  

The Board finds no evidence to support a severe condition of 
Muscle Group VIII or IX under the old or new regulations.  
With the most recent examination revealing no muscle loss and 
only a slight decrease in muscle strength, as both old and 
new regulations require some degree of muscle loss, there is 
no basis for an increased rating under DC 5308 or DC 5309.  
The evidence shows that the veteran's problems with his right 
upper extremity involves disability that is not related to 
the veteran's hand.  The veteran's right hand disability is 
presently no more than his presently evaluated moderately 
severe for a dominant hand.  Thus, the Board concludes that 
based on the most recent medical evidence of record, and the 
veteran's own account of his right upper extremity complaints 
(which include his nonservice-connected shoulder and elbow) 
he is not entitled to an increased rating under DC 5308 or DC 
5309.

In summary, there is no indication that the veteran's 
disability from residuals of a fracture of the right hand is 
manifested by a severe muscle disability. Thus, his 
disability from the right hand disability does not meet any 
of the criteria for a schedular rating in excess of 20 
percent.

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain. See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999), DeLuca.  The provisions of 
38 C.F.R. § 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.  The provisions of 38 C.F.R. § 4.45 directs consideration 
of joint disability due to less movement of the joint than 
normal, more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.

As discussed, the veteran's right hand has been recently 
described in the January 1999 VA examination by the examining 
physician as having no significant focal weakness on formal 
muscle testing.  There were no gross palpable adhesions and 
only a slight decrease in motor strength was noted.  Further, 
his grip strength was easily fatigable to 4+/5.  Therefore, 
the Board finds no evidence of functional loss due to the 
crush injury of the right hand.  The Board will not assign an 
additional rating pursuant to these regulations, as it is not 
warranted by the facts.

Based on the foregoing, the veteran's present 20 percent 
evaluation adequately compensates the veteran for the amount 
of disability shown in his right hand injury.  Therefore, an 
increased evaluation for residuals of a fracture of a right 
hand is denied.  

Secondary service connection for 
ulnar nerve pathology of the right shoulder

The veteran and his representative maintain, in essence, that 
his ulnar nerve pathology of the right shoulder is secondary 
to his service-connected residuals of a fracture of his right 
hand.  The veteran claims that because of the nerve pathology 
associated with his right hand, this has extended into his 
right shoulder.  

The veteran's claim for service connection for ulnar nerve 
pathology of the right shoulder, secondary to residuals of a 
fracture of the right hand is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the claim is 
plausible.  In order to well-ground a claim for secondary 
service connection, when a veteran contends that his service-
connected disability had caused a new disability, he must 
submit competent medical evidence of a causal relationship 
between the two disabilities to establish a well-grounded 
claim.  Jones (Wayne L.) v. Brown, 7 Vet.App. 134 (1994).  In 
this regard, EMG and nerve conduction studies from 1989, 
1990, and 1992 were reviewed by a VA examiner in 
December 1994.  The diagnosis was the veteran's loss of 
distal ulnar nerve sensation and the dysthetic pain triggered 
by touching the skin of the hand which the examiner stated 
was probably the result of the initial crush injury sustained 
during service.  The examiner also stated that this injury 
could have produced the pain that radiated into the elbow and 
possibly the shoulder.  The examiner's statement that the 
ulnar nerve pathology, caused by the initial service-
connected right hand disability, could possibly have caused 
the veteran's shoulder pain, makes the claim for secondary 
service connection plausible.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  

In this case, the veteran was diagnosed in June 1990 with 
tendinitis of the biceps likely secondary to overuse and 
heavy lifting.  Additionally, in July 1992, he underwent an 
EMG and at that time, it was noted that his shoulder pain 
could have been associated with carpal tunnel syndrome (for 
which the veteran is not service-connected) caused by use of 
oral hypoglycemic agents for diabetes, or irritation to the 
axillary nerve when an attempted auxiliary block was 
performed for a surgery around that time.  Furthermore, VA 
examiners in December 1994 and January 1999 both stated that 
the veteran's shoulder disability was unrelated to his 
service injury.  

Although the veteran's shoulder disability has been 
attributed to several possible causes, it has clearly been 
determined not to be related to his service-connected 
residuals of a fracture of the right hand.  Consideration was 
also given to the Court decision in which it was held that 
additional disability resulting from the aggravation of a 
non-service connected condition by a service connected 
condition is compensable under 38 C.F.R. § 3.310(a).  Allen 
v. Brown, 7 Vet.App. 439 (1995).  However, there is no 
medical evidence of record that clearly indicates that his 
right shoulder disability was aggravated by his service-
connected right hand disability.  Based on the foregoing, 
service connection for ulnar nerve pathology, secondary to 
the veteran's service-connected fracture of the right hand is 
not warranted.  


Secondary service connection for 
ulnar nerve pathology of the right elbow

The veteran and his representative maintain, in essence, that 
his ulnar nerve pathology of the right elbow is secondary to 
his service-connected residuals of a fracture of his right 
hand.  The veteran claims that because of the nerve pathology 
associated with his right hand, this has extended into his 
right elbow.  

The veteran's claim for service connection for ulnar nerve 
pathology, secondary to residuals of a fracture of the right 
hand is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the claim is plausible.  In order to 
well-ground a claim for secondary service connection, when a 
veteran contends that his service-connected disability had 
caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet.App. 134 (1994).  In this regard, 
EMG and nerve conduction studies from 1989, 1990, and 1992 
were reviewed by a VA examiner in December 1994.  The 
diagnosis was the veteran's loss of distal ulnar nerve 
sensation and the dysthetic pain triggered by touching the 
skin of the hand which the examiner stated was probably the 
result of the initial crush injury sustained during service.  
The examiner also stated that such an injury could have 
produced the pain that radiated into the elbow and possibly 
the shoulder.  The examiner's statement that the ulnar nerve 
pathology, caused by the initial service-connected right hand 
disability, could possibly have caused the veteran's right 
elbow pain, makes the claim for secondary service connection 
plausible.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  

As early as 1973, the veteran was complaining of pain in his 
right hand.  A small neuroma between the 4th and 5th 
metacarpals was noted and excised. By 1989, a VA examiner 
indicated that there was no residual defect from the 
phalangeal fracture that occurred to the veteran's right 
hand, but that he had neuropathy of the digital branches of 
the ulnar nerve, due to the same injury.  Later in 1989, 
there was no clear evidence of ulnar nerve disease in nerve 
conduction studies conducted.  However, because of subjective 
change in sensation in the 4th and 5th fingers, radiating up 
the right elbow, he underwent a right submuscular ulnar nerve 
transposition.  

In December 1990, the change of sensation was noted to 
radiate to the veteran's right elbow.  He underwent another 
exploration of the right ulnar nerve at the elbow level where 
a diagnosis of right ulnar nerve neuroma was noted.  In 1994, 
a VA examiner determined that the loss of distal nerve 
conduction which caused radiating pain to his right elbow, 
was probably the result of his crush injury in service.  
Although a VA examiner stated in April 1995 that the 
veteran's ulnar nerve lesion at the right elbow may have been 
due to a second non-service-connected injury, the examiner 
did not indicate knowledge of such an injury nor is there any 
evidence in the record that the veteran reported additional 
injury to the right upper extremity since his crush injury in 
service.  However, in January 1999, the veteran underwent 
additional VA examination and the examiner was asked to 
provide an opinion as to what symptomatology, or additional 
disability, was due to the veteran's service-connected right 
hand disability.  This examiner indicated, in pertinent part, 
that the veteran had dysesthesias over the right hand, which 
he believed, to a medical certainty, was related to the 
veteran's injury sustained in service.  Although he opined 
that the veteran's epicondylitis of the right elbow was not 
associated with the initial right hand injury, to a 
relatively high degree of certainty he believed that the 
surgery involving transposition of the ulnar nerve and the 
resultant neuromas were performed because of the veteran's 
right hand discomfort and that this resulted in the veteran's 
subsequent right elbow disability.  This, according to the 
Allen case, is an aggravation of a non-service-connected 
disability by a service-connected disability and therefore, 
any additional disability resulting therefrom, is service 
connected pursuant to 38 C.F.R. § 3.310(a).  Therefore, based 
on the foregoing, service connection for ulnar nerve 
pathology of the right elbow, secondary to the veteran's 
service-connected residuals of a fracture of the right hand 
is warranted.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
fracture of the right (major) hand is denied.  

Service connection for ulnar nerve pathology of the right 
shoulder, secondary to the veteran's service-connected 
fracture of the right hand is denied.

Service connection for ulnar nerve pathology of the right 
elbow, secondary to the veteran's service-connected fracture 
of the right hand is granted.  






		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

